Citation Nr: 0627642	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-32 936	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Basic eligibility for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION


The veteran had active service from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2003.  In May 2006, the Board issued a decision 
on the appeal.


ORDER TO VACATE

Prior to the May 2006 Board decision, in April 2005, the 
veteran died.  The Board was not notified of the veteran's 
death until August 2006, after the decision had been entered.  
However, a veteran's claim for benefits does not survive his 
or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Thus, the Board did not have jurisdiction to decide 
the appeal in May 2006.  See 38 U.S.C.A. § 7104 (West 2002).  
Accordingly, because of the death of the veteran prior to the 
decision, the May 9, 2006 Board decision is hereby vacated.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.904 (2005).  





	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


